Rule 219. Annual Registration of Attorneys

       (a) Every attorney admitted to practice law in this Commonwealth shall pay an
annual fee of [$125.00]$120.00 and electronically file the annual fee form provided for in
this rule by July 1. The fee shall be collected under the supervision of the Attorney
Registration Office, which shall make the annual fee form available for filing through a
link on the Board’s website (http://www.padisciplinaryboard.org) or directly at
https://ujsportal.pacourts.us. The said fee shall be used to defray the costs of
disciplinary administration and enforcement under these rules, and for such other
purposes as the Board shall, with the approval of the Supreme Court, from time to time
determine. Upon an attorney’s written request submitted to the Attorney Registration
Office and for good cause shown, the Attorney Registration Office shall grant an
exemption from the electronic filing requirement and permit the attorney to file the annual
fee form in paper form.

                                              *****

      (j) ***


                (1) An inactive attorney under this subdivision (j) shall continue to file the
                    annual form required by subdivision (d), shall file the form through the
                    online system identified in subdivision (a), and shall pay an annual fee of
                    [$70.00]$100.00 in the manner provided in subdivision (d)(2).
                    Noncompliance with this provision will result in the inactive attorney
                    incurring late payment penalties, incurring a collection fee for any check
                    in payment that has been returned to the Board unpaid, and being placed
                    on administrative suspension pursuant to and in accordance with the
                    provisions of subdivision (f) of this rule.



                                              *****




                                                1
Rule 502. Pennsylvania Lawyers Fund for Client Security

                                            *****
      (b) Additional fee. Every attorney who is required to pay an active annual fee under
Rule 219 (relating to annual registration of attorneys) shall pay an additional annual fee
of [$45.00]$75.00 for use by the Fund. Such additional fee shall be added to, and
collected with and in the same manner as, the basic annual fee. All amounts received
pursuant to this subdivision shall be credited to the Fund.



                                          *****




                                            2